Citation Nr: 1114074	
Decision Date: 04/08/11    Archive Date: 04/15/11

DOCKET NO.  00-16 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a hip disability and sciatic neuropathy, to include as secondary to other service connected back disabilities.

(The issue of entitlement to an earlier effective date for a 70 percent rating for posttraumatic stress disorder (PTSD) will be the subject of a separate decision.)


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel



INTRODUCTION

The Veteran served on active duty from April 1979 to July 1993.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in July 2010, when it was remanded for further development.  The requested development has been completed, and the appeal has been returned to the Board for further appellate consideration. 

The Board notes that until recently, the Veteran had been represented before the VA by a private attorney.  However, before this matter was certified to the Board, the attorney submitted a timely notice of withdrawal of representation to the RO.  She provided the Veteran with notice of this withdrawal.  The Veteran has received written notice of his right to representation during the course of this appeal, most recently with the cover letter to the November 2010 statement of the case.  At this juncture, he has had over two months to appoint new representation since the withdrawal of his attorney but has not done so.  Therefore, the Board will proceed with adjudication of the Veteran's claim.  

As noted, the Veteran's appeal for an earlier effective date for an increased evaluation for his service connected posttraumatic stress disorder (PTSD) is the subject of a separate Board decision.  

The issue of entitlement to a compensable evaluation for service connected bilateral hearing loss has been raised by the Veteran in a November 2010 VA Form 9.  This issue, which has not been developed and adjudicated by the RO, is referred to the RO for appropriate action.





FINDINGS OF FACT

1.  The service treatment records are negative for an injury, complaints, or diagnosis of a hip or leg disability to include sciatica.  

2.  The initial evidence of hip pain and sciatica is dated in June 2004, approximately 11 years after the Veteran's discharge from service.  

3.  The Veteran has a current diagnosis of right hip strain, but has not had a diagnosis of sciatica since 2004 and denied radiation of pain to the legs as recently as 2009.  

4.  Qualified medical opinion states that it is less likely as not that the Veteran's right hip strain is secondary to his service connected back disability, and there is no qualified medical opinion that relates the right hip strain to either active service or any other service connected disability.  


CONCLUSION OF LAW

A hip disability and sciatic neuropathy were not incurred in or aggravated due to active service, nor were they incurred or aggravated due to other service connected disabilities.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.14 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must first address the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et seq., (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The law addresses the notification and assistance requirements of VA in the context of claims for benefits.

In this regard, the Court has held that a notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the Court held that a notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the following: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request or tell the claimant to provide any evidence in the claimant's possession that pertains to the claim, or something to the effect that the claimant should "give us everything you've got pertaining to your claim(s)."  Id.

The Board notes that 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.

In a VCAA letter dated in September 2009, the RO notified the Veteran of the information and evidence necessary to substantiate the claim, the information and evidence that VA would seek to provide, and the information and evidence the Veteran was expected to provide.  This notice was provided to the Veteran before the initial evaluation of his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further finds that the duty to assist the Veteran has also been met.  Following the July 2010 remand, the Veteran was provided with a VA examination, and the examiner provided an opinion regarding the etiology of the Veteran's claimed disability.  The service treatment records have been obtained, as have all pertinent VA and private treatment records.  The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge in December 2005.  Appropriate records have been obtained from both the Social Security Administration (SSA) and the Office of Personnel Management (OPM).  As there is no indication of any outstanding evidence in this claim the Board will proceed to an evaluation of the Veteran's claim.

Service Connection

The Veteran contends that he has developed a disability of the hip and legs secondary to his service connected disabilities.  He argues that his back disability or knee disabilities led to a change in his gait, which resulted in a disability of the hips and sciatica to his legs. 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In addition to service connection on a direct basis, regulations state that a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995); see also 38 C.F.R. § 3.310(b).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay person may provide eyewitness account of medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

The service treatment records are negative for any injuries, complaints, or findings regarding a hip disability or sciatica.  

The Veteran was afforded a VA examination in August 1993, which was one month after his discharge from service.  He did not report any injury or complaints regarding his hips or report any sciatica.  The Veteran did locate his low back pain as being in the right upper buttock.  He reported that this had come on since his right knee surgery, and said he had been told it was related to compensation for his right knee joint pathology.  The diagnoses included low back pain.  However, the examination did not result in any diagnosis of a hip disability or of sciatica.  

A November 2000 VA examination of the spine states that the Veteran did not have tenderness on palpation of the buttocks, iliacs right or left, or directly over the hips.  

An April 2003 VA examination of the spine again noted that the Veteran had low back pain that was worse above the buttocks on the right than the left.  It would sometimes go into the right buttock and down the right leg.  

Private medical records dated June 2004 state that repetitive activity would cause the Veteran to have hip problems.  These records include a diagnosis of sciatica.  His symptoms were noted to occur in conjunction with back pain. 

A September 2004 private medical examination shows that the Veteran was seen for complaints of back pain.  Following the examination, the assessment was recurrent sciatica with baseline degenerative disc disease.  No disability of the hips was noted.  

The Veteran underwent a VA examination of his spine in July 2009.  He reported bilateral lower extremity weakness, but denied radiation of his back pain.  The impression was lumbar spine degenerative joint disease.  

At a September 2010 VA examination of the joints, the examiner reviewed the Veteran's claims folder.  The Veteran was unable to remember exactly when he injured his right hip.  He thought it might be due to the mechanism of his injury, or parachute jumping, or his knees.  The hip did not swell, lock, or give way.  The Veteran said that it would tense.  There was no history of subluxation or dislocation.  It was made worse by prolonged walking and standing.  He denied any flares, and said his symptoms were constant.  The Veteran was not employed, but he had experienced problems with twisting, lifting, and bending secondary to right hip pain when he was working.  An X-ray study of the hips was normal.  Following a physical examination, the impression was right hip strain.  

After the examination, interview with the Veteran, and review of the claims folder, the examiner opined that it was less likely than not that any radiation was secondary to the Veteran's service connected back disability.  The reason for this is that he did not previously have radiation of back pain on examinations and the most recent magnetic resonance imaging (MRI) study revealed just mild degenerative disc disease.  In regards as to whether or not the Veteran's right hip or leg disability was caused by his service connected right knee disability, the examiner stated that he was unable to answer this question without resorting to speculation.  The reason for this opinion was that the examiner had never seen the Veteran ambulate before his right knee reconstructive surgery, so the examiner was unable to know if the knee influenced the back.  However, as there was no history of radiation of low back pain, it was less likely than not that the Veteran's current right hip pain was secondary to his low back pain.  

After careful review of the Veteran's contentions and the evidence, the Board is unable to find that service connection for a hip disability with sciatic neuropathy is warranted.  The evidence does not demonstrate that this disability has developed either as a result of active service or secondary to a service connected disability.  

Initially, the Board notes that service connection has already been established for lumbosacral strain with degenerative disc disease; the post operative residuals of arthroscopy of the right knee; and degenerative joint disease of the left leg.  Service connection may not be established again for any disability for which the Veteran is already in receipt of compensation.  38 C.F.R. § 4.14.  

The September 2010 VA examination includes a diagnosis of right hip strain.  Therefore, the requirement for a current diagnosis for a hip disability has been met.  However, this examination did not include a diagnosis for sciatica.  Although the evidence shows that the Veteran experienced sciatica in 2004, there is no diagnosis of this disability since that time.  The September 2010 VA examiner found it significant that the Veteran had denied radiation of pain into the lower extremities on his July 2009 examination.  The Board concludes that the Veteran's current diagnosis does not include a leg disability to include sciatica.  

In order for service connection to be established, the evidence must still relate the Veteran's right hip strain to either active service or a service connected disability.  

The service treatment records are negative for an injury to or complaints regarding the hips or legs.  There is no diagnosis of a hip or leg disability to include sciatica during service.  Furthermore, the post service medical records first noted hip problems and sciatica in June 2004, which was nearly 11 years after the Veteran's discharge from service.  The Veteran does not report that his symptoms have been ongoing since discharge.  Although he believes he may have injured his hip during service, he does not recall when this occurred.  There is no qualified medical opinion that relates either a hip disability or sciatica to active service.  The Veteran is not qualified to express a medical opinion as to such a relationship.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, in the absence of either continuity of symptomatology or a qualified medical opinion that relates the Veteran's current disability to active service, service connection on a direct basis is not established.  

In regards to service connection on a secondary basis, the Board finds that there is no qualified medical opinion that relates the Veteran's right hip strain to either his right knee disability or the low back disability.  The September 2010 examiner opined that it was less likely as not that the Veteran's right hip pain was secondary to his low back pain.  The basis for this opinion was that the Veteran did not have a history of radiation of the back pain.  At this juncture, the Board acknowledges that April 2003 records seem to establish such a history, but the examiner found it significant that radiation had been denied on the July 2009 examination, and as this statement is accurate the examiner's opinion is adequate.  

The September 2010 VA examiner was unable to express an opinion as to whether or not the Veteran's right knee may have caused the right hip strain without resorting to speculation.  The reason for this is that he had never seen the Veteran ambulate prior to his knee surgery.  The Board notes that if having seen the Veteran walk prior to his knee surgery is required to express this opinion, then an additional attempt to obtain this opinion from another examiner is unlikely to be successful.  Therefore, as there is no qualified medical opinion that relates the Veteran's right hip strain to either his service connected back or knee disabilities, there is no basis for an award of service connection on a secondary basis.  Finally, the Board notes that there is no evidence to show that a service connected disability aggravated the Veteran's right hip strain.  The Board concludes that entitlement to service connection is not warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a hip disability and sciatic neuropathy, to include as secondary to service connected disabilities, is denied. 


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


